Citation Nr: 0704607	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  04-30 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the New Orleans, LA 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran's PTSD does not cause occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD is 
not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in December 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The VCAA letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the claimant's claim for service 
connection for PTSD be granted.  In an April 2003 rating 
decision, the RO granted service connection for PTSD and the 
issue on appeal concerns the claim of entitlement to a higher 
evaluation for this now service-connected disability.

Even though the December 2002 letter did not include adequate 
notice of what was needed to establish a disability rating 
and effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the December 2002 VCAA notice 
was properly tailored to the application for the original 
request for service-connected benefits.  As stated above, the 
RO awarded service connection for PTSD in an April 2003 
rating decision and assigned an initial 30 percent disability 
rating effective July 2002 (date of claim).  Therefore, the 
December 2002 letter served its purposes in that it provided 
section 5103(a) notice of the claimant; and its application 
is no longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial 30 percent disability rating and 
is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued a July 2004 statement of 
the case (SOC) which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  In addition, further VCAA 
notification was issued in May 2003 and in April 2006.  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b).  See 
also Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 
2006).

The claimant's service medical records and the pertinent 
post-service medical evidence, have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The claimant was also 
afforded a VA examination in March 2003.  38 C.F.R. 
§ 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected PTSD since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The March 
2003 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).


Evaluation for PTSD

In July of 2002, the veteran's claim of service connection 
for PTSD was received.  In March 2003, he was afforded a VA 
examination.  According to the report, the veteran logged 
significant combat exposure as a light infantryman during 
Vietnam.  He experienced several forms of warfare, in the air 
and on the ground.  Although the veteran was never physically 
wounded, he received several medals, including the 
Parachutist Badge and the Combat Infantryman's Badge.

The VA examination concluded that the veteran met all 
criteria for a diagnosis of PTSD.  According to the report, 
PTSD is the primary etiology behind his current levels of 
distress.  While it was noted that the veteran had reported 
significant pre- military trauma, it appeared that current 
PTSD-related symptomatology was related almost solely to 
combat-related events.

According to the VA examiner, on mental status examination, 
"[The veteran] presented as a casually groomed individual 
who is fully oriented to person, place, and time."  The 
examiner also noted that the veteran's "spontaneous speech 
was within normal limits and he provided no evidence of gross 
cognitive dysfunction during the interview."  The report 
stated that, "His overall level of cooperation was 
excellent."  A full range of affect was demonstrated, 
"tending to be flat at times."  The veteran denied any 
suicidal or homicidal ideation.  Though the veteran 
reportedly used alcohol excessively following his tour of 
duty, the veteran reported that he had not used alcohol 
excessively since the "early 1980's."  The veteran reported 
intermittent depression for the previous year, but stated 
that episodes were shorter than two week periods.

The VA report noted a myriad of symptoms associated with 
PTSD.  These symptoms included "intrusive thoughts of 
combat-related imagery, physiological responsiveness when 
exposed to combat-related imagery, periodic nightmares, 
avoidance of combat-related thoughts and cues, emotional 
numbing, avoidance of formally pleasurable activities, 
survivor guilt, sleep disturbance, and hypervigilance."  
However, the veteran denied having problems due to excessive 
irritability or poor concentration.

Ultimately, the veteran's VA examiner assigned the veteran a 
global assessment of function (GAF) score of 53, "based upon 
the moderate to serious impairment in social functioning he 
describes."

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
warranted.  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

With regard to GAF scores, scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered, 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.

In the present case, the veteran has been assigned a 30 
percent rating for PTSD.  

The VA examiner stated that the veteran exhibited significant 
social impairment.  The veteran reported that has he avoided 
people he did not know, and that he avoided crowds.  
According to the March 2003 report, the veteran had only one 
real confidant aside from members of his family.  The veteran 
stated that his only pleasures in life came from being with 
his family.  

Although evidence of social impairment does exist, no 
evidence of occupational impairment is contained within the 
veteran's record.  The veteran reported that he is 
comfortable at home and on the job.  Although he reported 
having several jobs, he was "never out of work."  At the 
time of the VA report, he had worked as an elevator repairman 
for the past 20 years.  Further, the veteran stated that he 
had been able to successfully interact with supervisors and 
that he was popular at work, as he was "less prone than the 
other mechanics to throw a fit."  

Moreover, the record is silent as to any instance of 
circumstantial, circumlocutory, or stereotyped speech.  His 
speech was spontaneous and within normal limits.  No panic 
attacks were reported.  The veteran did not have difficulty 
in understanding complex commands.  Rather, the examiner 
noted that there was no evidence of cognitive dysfunction.  
Although the veteran has some disturbances of motivation and 
mood, the veteran stated that depression was not constant and 
that his depressive mood never lasted for more than 2 weeks 
at a time.  During the veteran's VA examination, even though 
his affect was flattened at times, "a full range" was 
demonstrated.  The veteran exhibited some social impairment 
due to avoidant behavior, he did not exhibit difficulty in 
establishing and maintaining effective work and social 
relationships.  He has some close relationships with others 
which he maintains.  In addition, his PTSD symptoms did not 
raise any occupational barriers.  In sum, the veteran's 
symptoms do not interfere with his on-the-job productivity or 
his ability to maintain a full-time job.  He is able to 
establish and maintain work and some social relationships.  

Accordingly, the Board finds that the veteran more nearly 
approximates the criteria for a 30 percent rating.  The 
severity of his PTSD does not meet the criteria for a higher 
50 percent rating. 

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence is against a rating in excess 
of 30 percent for PTSD.  




ORDER

A rating in excess of 30 percent for PTSD is denied.




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


